Citation Nr: 1711758	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  12-05 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUE

Entitlement to service connection for residuals of prostate cancer status post robotic prostatectomy with bladder neck contracture and urethral stricture with voiding dysfunction secondary to the robotic prostatectomy, to include as secondary to herbicide exposure during service.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from October 1969 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for prostate cancer.  The Veteran timely appealed that decision.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2013; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in November 2014, when it was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  


FINDINGS OF FACT

1.  The Veteran is shown to have a diagnosis of prostate cancer status post robotic prostatectomy with bladder neck contracture and urethral stricture with voiding dysfunction secondary to the robotic prostatectomy.

2.  The Veteran had service at U-Tapao Royal Thai Air Force Base, minimally from November 1973 through October 1974.

3.  During his service at U-Tapao Royal Thai Air Force Base, the Veteran's duties brought him in contact with the perimeter of that facility; as such, the Veteran's exposure to herbicide agents during his period of service at that facility is conceded.



CONCLUSION OF LAW

The criteria for establishing service connection for residuals of prostate cancer status post robotic prostatectomy with bladder neck contracture and urethral stricture with voiding dysfunction secondary to the robotic prostatectomy have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

However, VA regulations provide that for a Veteran who has been exposed to an herbicide agent during military service, service connection for prostate cancer will be presumed.  See 38 C.F.R. § 3.309(e) (2016).  Herbicide agents are defined by VA regulation as a chemical used in an herbicide used by the United States, specifically noted as: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and, picloram.  See 38 C.F.R. § 3.307(a)(6)(i) (2016).

On appeal, the Veteran has averred that his prostate cancer residuals are the result of either exposure to herbicides during his period of service at the U-Tapao Royal Thai Air Force Base (RTAFB) in Thailand from December 1973 to December 1974, or as a result of ionizing radiation exposure from a tube located behind the oil tank of a TF39 jet engine used in a C5A aircraft that he serviced as a jet engine technician during his period of service.  

The Veteran's private treatment records in the claims file demonstrate that he has prostate cancer status post robotic prostatectomy with bladder neck contracture and urethral stricture with voiding dysfunction secondary to the robotic prostatectomy.  Consequently, this case turns on whether the Veteran was exposed to herbicide agents as a result of his military service, particularly in the Republic of Thailand.  

One of the Veteran's Forms DD-214 demonstrates that he had 370 days of active duty service in the Republic of Thailand.  The Veteran has averred that those days of service were from December 1973 through December 1974.  In the Veteran's service personnel records there appears a AF-Form 910, TSGT, SSGT, and SGT Performance Report, which indicates that from November 1973 through October 1974-284 days-the Veteran served in the 307th Field Maintenance Aerospace Ground Equipment Vehicle Operator, whose duties included

[t]ransport[ing] Aerospace Ground Equipment to and from aircraft on the flight line in support of the Wing's mission.  Operates radio and non-radio equipped vehicles and towing tractors.  Performs minor maintenance on all assigned tractors and vehicles.  

The Board notes that the M21 Manual concedes that herbicide agents were used at U-Tapao RTAFB during the Vietnam era, which is when the Veteran served at that facility.  The M21 further indicates that exposure to herbicide agents is to be conceded if the Veteran was a security policeman; security patrol dog handler; member of the security police squadron; or, "otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence."  See M21-1MR, Part IV, Subpart ii.1.H.5.b.  

In several statements on appeal, and in his July 2013 hearing, the Veteran testified that he had to drive the perimeter road to transport all of the equipment and personnel from his squadron's location to the flight line; he indicated that he sometimes drove along the perimeter road 6 or 8 times a day, 7 days a week, depending on his assignments and duties for the week.  He further indicated that he was exposed to the perimeter and perimeter road when leaving on liberty to go to the nearest town, the road to which paralleled the perimeter road on the other side of the fence.  

In support of those statements, the Veteran submitted aerial photographs of the U-Tapao RTAFB.  The Veteran indicated on those maps where his work location was located-in close proximity to the large defoliated area-and the location of the perimeter road he had to drive down to the flight line, along the large swath of defoliated area.  On one map, the Veteran outlined in red his driving route, and in yellow, the areas which were defoliated.  

The Veteran additionally submitted a statement from A.M.P., another servicemember who was stationed at U-Tapao RTAFB during a portion of the time the Veteran was stationed at that facility, although he was part of another unit and did not know the Veteran during their overlapping period of service at U-Tapao RTAFB.  A.M.P. stated that the flight line stretched from the Gulf of Siam at one end to the Thai highway that led to a small town, Sattahip, on the other.  The end of the runway by the Thai highway consisted of the highway, a chain-link fence separating the highway from the base, and the perimeter road used by maintenance personnel and security police.  He continued: 

All maintenance personnel were required to use the perimeter road and the end of the runway/taxi area to go from one side of the flight line to the other.  Special permission was required from the control tower to access either side of the runway from any location other than by the perimeter road.  The Thai highway, the perimeter road, and the end of the runway were all adjacent to each other.  Since the base was easily accessible from both the highway and the Gulf of Siam, these areas as well as the bomb dump which was adjacent to the bombers were kept clean of dense foliage by use of defoliants such as Agent Orange and other toxic chemicals.  There was very little vegetation, just some small, scraggly looking plants and some grass, but mostly clean of vegetation unlike what you would expect in a tropical area.  At the Gulf of Siam end of the runway was a beach with picnic tables that the GI's could use, but it was forbidden to swim in the water because of toxic run off.

Although the Board acknowledges the Joint Services Records Research Center (JSRRC)'s January 2012 response that it could not confirm that the Veteran worked near the perimeter or was otherwise exposed to herbicide agents as a result of his Thai service, the Board notes that the JSRRC appears to have only considered January to March 1973 records from the 307th Field Maintenance Squadron, a time period during which the Veteran was not stationed at U-Tapao RTAFB.  

Additionally, the AOJ associated the JSRRC memorandum from May 2009, which addresses so-called "blue water" Veterans, and a Thailand Herbicide Memorandum from June 2011, which addressed storage and use of herbicide agents used during Operation RANCHHAND in Thailand.  Neither of those memorandums are applicable to the Veteran's situation in this case, and the June 2011 Memorandum appears to be out-of-date, particularly respecting the use of herbicide agents in Thailand as well as secondary exposure to C-123 aircraft.  See M21-1MR, Part IV, Subpart ii.1.H.5.b; see also 38 C.F.R. § 3.307(a)(6)(v) (2016).  

Finally, the Board acknowledges the AOJ's October 2015 administrative finding that the Veteran did not meet the criteria for exposure to herbicides during his period of service in Thailand, despite his presence in the Republic of Thailand.  The AOJ cited the January 2012 JSRRC response as well as the Veteran's failure to provide a 60-day period during which he was exposed in order to ascertain through JSRRC whether the Veteran was exposed or not.  

Despite the Veteran giving an entire year-December 1973 to December 1974-as well as clear evidence of the Veteran being present at U-Tapao RTAFB from November 1973 through October 1974 from which multiple 60-day periods could be requested from JSRRC, the Board finds that further delay of this case is not necessary because, as the M21-1MR provision demonstrates, JSRRC does not need to corroborate herbicide exposure at U-Tapao RTAFB if the Veteran was "otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence."

In this case, the Veteran has competently and credibly stated that his work duties as a ground equipment operator brought him in frequent contact with the perimeter via the perimeter road, which as A.M.P. indicated was also used by the military and security police forces.  The Veteran's submitted aerial photographs of his driving route further demonstrated that he was frequently in close proximity to the defoliated areas of the base.  

Consequently, the Board finds, after resolving any reasonable doubt in favor of the Veteran, that the evidence in this case demonstrates that the types, places and circumstances of the Veteran's military service are consistent with bringing him "near the air base perimeter" at U-Tapao RTAFB during his period of service at that facility.  See 38 U.S.C.A. § 1154(a) (West 2014).

Accordingly, the Veteran's residuals of prostate cancer status post robotic prostatectomy with bladder neck contracture and urethral stricture with voiding dysfunction secondary to the robotic prostatectomy is granted on a presumptive basis in this case as the Veteran's exposure to herbicide agents at U-Tapao RTAFB has been conceded.  See 38 C.F.R. §§ 3.102, 3.307, 3.309; see also M21-1MR, Part IV, Subpart ii.1.H.5.b.  

Because the Board finds that the Veteran was exposed to herbicide agents as a result of his service in the Republic of Thailand, the Board need not reach the ionizing radiation arguments advanced by the Veteran at this time.  The Board makes no intimation on any aspect of that alleged exposure in this case.


In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for residuals of prostate cancer status post robotic prostatectomy with bladder neck contracture and urethral stricture with voiding dysfunction secondary to the robotic prostatectomy is granted.  




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


